EXHIBIT 10.2
 
CONSULTING AGREEMENT
 
This Agreement is made effective as of the 8th day of August, 2013, by and
between United Health Products, Inc., ("the Company") a corporation duly
organized and existing under the laws of Nevada, with offices at c/o Morse &
Morse, PLLC, 1400 Old Country Road, Suite 302, Westbury, NY 11590 and Douglas
Beplate ("the Consultant") whose address is on file with the Company.
 
W I T N E S S E T H:


WHEREAS, the Company has hemostatic gauze products for which its overseas
manufacturer has obtained through the FDA 510(k) approval to help control
superficial bleeding from open wounds and in body cavities; and


WHEREAS, the Company is seeking to market its hemostatic gauze products in the
medical and dental arena and to hospitals, emergency medical service companies,
veterinary markets, military, state and national government agencies and, in
particular, in the dialysis market; and


WHEREAS, the Consultant has expertise in developing sales and marketing for
healthcare products; and


WHEREAS, the Parties agree that the Company shall retain the Consultant for the
exclusive purpose of developing and marketing its hemostatic gauze products; and


WHEREAS, the Consultant has been performing these services on behalf of the
Company since the beginning of the Company’s second quarter and the Company now
wishes to memorialize its arrangement in writing.


NOW, THEREFORE, it is agreed as follows:
 
 
1.
The Company shall pay the Consultant a fee of 6,000,000 shares of its Common
Stock as a signing bonus based upon a value as determined by the Board of
Directors of $.04 per share. It is agreed by the Parties that the 6,000,000
shares shall be issued under the Company’s 2013 Employee Benefit and Consulting
Services Compensation Plan and that no shares shall be issued to Consultant
until the Plan has been filed on Form S-8 with the Securities and Exchange
Commission. The Company recognizes that the Consultant will have to provide a
substantial amount of his time to develop the sales and marketing strategy and
distribution for the Company’s hemostatic gauze products.

 
 
2.
At such time as the Company’s sales of its hemostatic gauze products exceed $10
million, the Company shall pay the Consultant a cash commission of ½ of 1% on
all sales achieved by the Company.

 
 
3.
The Consultant shall perform the services hereunder as an independent contractor
and at such time and in such manner as determined by the Consultant. No
provision in this Agreement shall be construed to preclude Consultant from
pursuing other projects.

 
 
4.
This Agreement shall be binding upon the Company and the Consultant and their
successors and assigns.

 
 
1

--------------------------------------------------------------------------------

 
 
 
5.
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable) shall not in any
way be affected or impaired thereby; and (ii) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held, invalid illegal or unenforceable.

 
 
6.
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both Parties hereto. No waiver of any other
provisions hereof (whether or no similar) shall be binding unless executed in
writing by both Parties hereto nor shall such waiver constitute a continuing
waiver.

 
 
7.
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which shall constitute
one and the same Agreement.

 
 
8.
The Parties agree that should any dispute arise in the administration of this
Agreement, that the agreement shall be governed and construed by the Laws of the
State of New York.

 
 
9.
This Agreement contains the entire agreement between the Parties with respect to
the consulting services to be provided to the Company by the Consultant and
supersedes any and all prior understandings, agreement or correspondence between
the Parties.

 
IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be signed by duly authorized representatives as of the day and year first above
written.
 
UNITED HEALTH PRODUCTS, INC.
 
BY:_____________________________
Dr. Phillip Forman,
Chief Executive Officer
_______________________________
Douglas Beplate,

 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------